Citation Nr: 1451231	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-14 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a low back condition.

2.  Entitlement to service connection for a low back condition, to include degenerative disc disease of the lumbar spine, including on a secondary basis.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder not otherwise specified (NOS) and PTSD.

5.  Entitlement to service connection for right hip condition, to include degenerative joint disease of the right hip, including on a secondary basis.

6.  Entitlement to service connection for a left hip condition, to include degenerative joint disease of the left hip, including on a secondary basis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to September 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in relevant part, denied the entitlement to service connection for left and right hip conditions, and denied reopening of the claims for entitlement to service connection for PTSD and a low back condition.

The Veteran testified before the undersigned Veterans Law Judge at a February 2013 Board hearing at local RO.  A transcript has been associated with the file.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.

The issues of entitlement to service connection a right hip condition, a left hip condition, an acquired psychiatric disorder, and low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 1993 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a low back condition; the Veteran took no further action on the appeal, and the decision became final.

2.  In a February 1996 rating decision, the RO denied the Veteran's claim of entitlement to service connection for PTSD; the Veteran took no further action on the appeal, and the decision became final.

3.  In an April 1999 rating decision, the RO confirmed and continued the initial denials of the Veteran's claims of entitlement to service connection for a low back condition and PTSD; the Veteran took no further action on the appeal, and the decision became final.

4.  In February 2003 rating decision, the RO confirmed and continued the April 1999 denial the Veteran's claim of entitlement to service connection for a low back condition and PTSD; the Veteran took no further action on the appeal, and the decision became final.

5.  The evidence received since the last final disallowance in the February 2003 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary concerning the existence of a current disability, and raises a reasonable possibility of substantiating the claims of service connection for a low back condition and PTSD.



CONCLUSIONS OF LAW

1.  The February 2003 rating decision, denying the claim of service connection for low back condition, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2014).

2.  New and material evidence has been submitted and the claim of entitlement to service connection for low back condition is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  The February 2003 rating decision, denying the claim of service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

4.  New and material evidence has been submitted and the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As to the claims of whether new or material evidence has been received sufficient to reopen the claims of entitlement to service connection for low back condition and for PTSD, a reopening of those claims has been granted, as discussed below.  As a result, any error related to the duties to notify or assist concerning a reopening on those claims result in no prejudice to the Veteran.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

In December 1991, the Veteran claimed service connection for a lower back condition.  The claim was denied in a December 1993 rating decision, which found that although the Veteran was treated in service once for sharp back pain, that there was no evidence of a continuing, chronic back condition.  The claim was again denied in an April 1999 rating decision, which, again, found there was no current, chronic condition.  Finally, in February 2003, the claim was again denied for lack of a current condition.  The Veteran was notified of the decision the same month.  The Veteran did not initiate an appeal.  The Board concludes that the February 2003 rating decision became final.  38 U.S.C.A. §7105; 38 C.F.R. §§ 20.302, 20.1103 (2014).

In June 1995, the Veteran claimed service connection for PTSD.  The claim was denied in a February 1996 rating decision, which found there was no diagnosed mental disorder.  The claim was again denied in an April 1999 rating decision, which, again, found there was no currently diagnosed mental disorder.  Finally in February 2003, the claim was denied a third time, for lack of a diagnosed mental disorder.  The Veteran was notified of the decision the same month.  The Veteran did not initiate an appeal.  The Board concludes that the February 2003 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2014).

Generally, a claim, which has been denied in an unappealed rating decision, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision makers, while "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the newly submitted evidence is presumed credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Entitlement to service connection for a lower back condition and PTSD was denied in February 2003 on the basis that the record evidence on file failed to establish the existence of current low back disability or a diagnosis of a mental disorder.  To reopen these finally adjudicated claims, new and material evidence must be received showing evidence of a currently diagnosis of a low back condition and of a mental disorder.

In a May 2009 VA treatment record, the Veteran was diagnosed with degenerative disc disease at L5-S1 level, based on x-ray findings.  Later in a May 2011 VA treatment record, it was noted that the Veteran was evaluated and that the diagnostic impressions included a depressive disorder not otherwise specified (NOS) and PTSD.  Presumed credible, this evidence is both new and material because it addresses the precise grounds of the prior final denials, and raises a reasonable possibility of substantiating the claims.  Accordingly, the Board determines that the claims for service connection for a low back condition and PTSD are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claims of service connection for a low back condition and for PTSD are reopened.


REMAND

In view of the Board's decision to reopen the claims of service connection for a low back condition and PTSD, VA is obligated to consider such claims on their merits, and thus construes the issues on appeal as entitlement to service connection for a low back condition, to include degenerative disc disease of the lumbar spine, including on a secondary basis; and entitlement to service connection for an acquired psychiatric disorder, to include a depressive disorder and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a service connection claim includes a disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

At the February 2013 Travel Board hearing, the Veteran testified that he received medical treatment at the Erie, Pennsylvania VA Medical Center (VAMC) from approximately November 1991 until 2006, and at the Houston, Texas VAMC and Texas City, Texas Outpatient Treatment Center (OTC) from 2006 to present.  Following the Board hearing, the RO obtained additional treatment records; however, the Veteran has not waived RO consideration of these records.  Under these circumstances, a remand is warranted.  38 C.F.R. § 20.1304(c) (2014).

In addition, the medical records obtained by the RO include VA treatment records from the Erie, Pennsylvania VAMC dating only from April 2005 to October 2006, despite the Veteran's claim that he had received treatment at this facility since 1991.  The RO should request copies of any outstanding VA treatment records from the Erie, Pennsylvania VAMC dating prior to April 2005.  Additionally, the Veteran endorsed receiving treatment at the Texas City, Texas OTC.  An associated note from the RO states that these records "should be part of the Houston VAMC records packet"; however, these records are not included within the claims file.  As such, the AOJ should specifically request copies of outstanding VA treatment records from the Texas City, Texas OTC from 2006 to present.

The DD Form 214 discloses that the Veteran served on active duty from June 1988 to September 1991, that his Military Occupational Specialty (MOS) was that of a machine gunner, and that he had no foreign service but had six months of sea service.  His military decorations and awards include the Sea Service Deployment Ribbon.  As the Veteran has alleged military exposure to scud missile attacks while serving in Southwest Asia, and has alleged his participation in at least two combat missions in Panama and his participation in an evacuation mission in Beirut at the American Embassy, the Board is of the opinion that verification of the Veteran's Foreign Service is required.

Concerning the VA psychiatric examination and opinion dated November 2011, the examiner noted the Veteran's existing diagnosis of depressive disorder, NOS and current depressive symptoms, which the examiner concluded were likely secondary to the Veteran's sense of loss and limitations related to his medical problems, although there were discrepancies regarding the Veteran's level of activity versus complaints of problems.  The examiner noted the Veteran's reports of in-service stressors.  The examiner opined that the Veteran did not have PTSD, and that the current depressive disorder was less likely than not proximately due to or the result of the Veteran's service-connected conditions, stating that the Veteran did not seek mental health care until 2002 despite being discharged in 1991, and that because the Veteran was involved in a motor vehicle accident (MVA) after military discharge, the Veteran's reports of depressive symptoms were less likely as not secondary to his service-connected disabilities.

The November 2011 VA report is therefore unclear regarding the etiology of the Veteran's depressive disorder.  Though the examiner stated that the Veteran's depressive symptoms were likely secondary to the Veteran's sense of loss and limitations related to his medical problems, the examiner later stated that the Veteran's depressive symptoms were less likely as not secondary to his service-connected disabilities, citing the time lapse between discharge and the initial mental health treatment and a MVA.  The examiner noted the Veteran's service-connected disabilities, to include a right knee condition, bronchial asthma and a left knee condition, but did not discuss the psychological impacts of those disabilities, or explain why those disabilities did not contribute to the Veteran's depressive disorder.  Furthermore, the examiner did not explain the significance of the lapse in time between military discharge and the initial treatment for psychiatric symptoms, or the significance of the Veteran's MVA in concluding that the Veteran's depressive disorder was not related to his service-connected disabilities.  The examination is, thus, incomplete in its analysis and requires additional clarification.  Hence, the Board finds that the claims file should be returned to the November 2011 VA examiner, if available, to obtain an opinion regarding whether the Veteran's depressive disorder, NOS, has been aggravated (permanently worsened beyond normal progress of the disorder) by his service-connected bilateral knee disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A new VA opinion is also needed for the claim for entitlement to service connection for degenerative disc disease of the lumbar spine.  The Veteran indicated at his February 2013 Travel Board hearing that he believed his low back condition was related to his already service-connected bilateral knee disability.  Though the November 2011 VA examiner determined that the Veteran's diagnosed degenerative disc disease of the lumbar spine was not directly related to military service, the examiner provided no opinion as to whether the Veteran's service-connected bilateral knee disability caused or aggravated the Veteran's low back condition.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).   

Given the above, the claims file should be returned to the November 2011 examiner, if available, in order to obtain an opinion regarding whether the Veteran's degenerative disc disease of the lumbar spine has been aggravated (permanently worsened beyond normal progress of the disorder) by his service-connected bilateral knee disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).    

Finally, the Board notes that the Veteran was never afforded a VA examination and opinion that addresses the Veteran's claimed right and left hip conditions, and whether such conditions are related to service, or was aggravated by the Veteran's service-connected bilateral knee disability.

September 2010 VA treatment records show the Veteran was treated for pain in the mid and lower back.  The treatment records include an x-ray report from April 2009 for the hips, listing a diagnostic impression of minimal bilateral degenerative joint disease with joint space narrowing and aburnation.  Further, at his February 2013 Travel Board hearing, the Veteran indicated that he believed his right hip condition was due to his service-connected bilateral knee disability.  However, the Veteran also testified that his right hip was hurt in a post-service MVA, and that he believed his non-service-connected lumbar spine disability also contributed to his right hip condition. 

For the foregoing reasons, the Board finds that a VA examination should be issued concerning the Veteran's claim for service connection degenerative joint disease of the right hip.  The examiner should offer an opinion as to whether the Veteran's degenerative joint disease of the right hip is directly related to military service, or has been aggravated (permanently worsened beyond normal progress of the disorder) by his service-connected bilateral knee disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All lay and medical evidence should be considered, to include any assertions of continuity of symptomatology that may be made by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake reasonable efforts to verify the Veteran's Foreign Service in Operation Desert Storm/Shield, and in the Southwest Asia theater of operations, with the appropriate service department authority.

2.  The AOJ should request copies of any VA treatment records from 1991 to April 2005 at the Erie, Pennsylvania VAMC and from 2006 to present at the Texas City, Texas OTC.  All efforts to obtain these records should be fully documented.

3.  Upon completion of the above development, to the extent possible, return the claims file to the examiner who conducted the November 2011 VA psychiatric examination, or (if unavailable) to another qualified examiner.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.

Based on a review of record evidence contained in the claims file, the examiner is asked to address the following questions:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's depressive disorder, NOS, was caused by or the result of the Veteran's service-connected patellofemoral syndrome of the right and left knees, and/or his service-connected bronchial asthma?  

(b) If the answer to (a) is "No," is it at least as likely as not (50 percent or greater probability) that the Veteran's depressive disorder, NOS, was aggravated (i.e., permanently worsened beyond its normal progress) by the Veteran's service-connected patellofemoral syndrome of the right and left knees, and/or his service-connect bronchial asthma?  In this special context, "aggravation" has occurred when it has been medically determined that the Veteran's depressive disorder, NOS, has undergone an identifiable permanent pathological change that was caused by or the result of the service-connected right knee patellofemoral syndrome, the service-connected left knee patellofemoral syndrome, and/or the service-connected bronchial asthma.

In making the above assessments, the examiner is asked to clarify the conclusion that "the current depressive symptoms were likely secondary to the Veteran's sense of loss and limitations related to his medical problems."  In doing so, the examiner is asked to identify the specific medical problems to which reference is made (in the November 2011 VA examination report) that correlate to the Veteran's sense of loss and limitations, and to discuss the psychological impact, if any, of these specific medical problems on the Veteran's depressive disorder, NOS.  Also, the examiner is asked to discuss the significance, if any, of the lapse in time between the Veteran's military discharge in 1991 and his initial treatment for psychiatric symptoms in 2002, and of the Veteran's post-service MVA (which were noted in the November 2011 VA examination report).

The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, including the use of any medical literature (if deemed warranted), which may reasonably explain the medical guidance in the study of this case.

4.  Upon completion of the development in "paragraph 2" above, to the extent possible, return the claims file to the examiner who conducted the November 2011 VA lumbar spine examination, or (if unavailable) to another qualified examiner.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.

Based on a review of record evidence contained in the claims file, the examiner is asked to address the following questions:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's degenerative disc disease of the lumbar spine was caused by or the result of the Veteran's service-connected patellofemoral syndrome of the right and left knees?

(b) If the answer to (a) is "No," is it at least as likely as not (50 percent or greater probability) that the Veteran's degenerative disc disease of the lumbar spine was aggravated (i.e., permanently worsened beyond its normal progress) by the Veteran's service-connected patellofemoral syndrome of the right and left knees?  In this special context, "aggravation" has occurred when it has been medically determined that the Veteran's degenerative disc disease of the lumbar spine has undergone an identifiable permanent pathological change that was caused by or the result of the service-connected patellofemoral syndrome of the right and left knees.

The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, including the use of any medical literature (if deemed warranted), which may reasonably explain the medical guidance in the study of this case.

5.  Schedule a VA examination in order to determine the nature and etiology of any currently diagnosed right and left conditions, to include degenerative joint disease of the right and left hips.  (See September 2010 VA Outpatient Treatment Record, which contains the diagnostic impression from the April 2009 X-ray report).  All pertinent evidence, including any relevant information in Virtual VA and VBMS, should be made available to the examiner for review, and such review should be noted in the opinion report.  

Based on the evidence of record contained in the claims file, the examiner is asked to address the following questions:

(a)  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed right and left hip condition, to include degenerative joint disease, that the Veteran now has, had its onset during the Veteran's period of military service, or was it caused by or the result an incident, injury, or illness that occurred during the Veteran's period of military service?

(b) If the answer to (a) is "No," is it at least as likely as not (50 percent or greater probability) that any currently diagnosed right and left hip condition, to include degenerative joint disease, that the Veteran now has, was caused by or the result of the Veteran's service-connected patellofemoral syndrome of the right and left knees?

(c) If the answer to (b) is "No," is it at least as likely as not (50 percent or greater probability) that any currently diagnosed right and left hip condition, to include degenerative joint disease, that the Veteran now has, was aggravated (i.e., permanently worsened beyond its normal progress) by the Veteran's service-connected patellofemoral syndrome of the right and left knees?  In this special context, "aggravation" has occurred when it has been medically determined that the Veteran's right and left hip conditions, to  include degenerative joint disease, have undergone an identifiable permanent pathological change that was caused by or the result of the service-connected patellofemoral syndrome of the right and left knees.

The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, including the use of any medical literature (if deemed warranted), which may reasonably explain the medical guidance in the study of this case.

5.  Then, the AOJ should re-adjudicate all claims on the merits, taking into consideration all newly received evidence since the February 2013 Travel Board Hearing.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


